Decree insofar as it denies attorneys fees affirmed; in all other respects decree insofar as appealed from reversed on the law, without costs of this appeal to any party, and matter remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum. Memorandum: Decree insofar as it denies allowance of attorney’s fees under section 231-a of the Surrogate’s Court Act for legal services affirmed upon the ground that no benefit to the estate has been shown. In all other respects the decree insofar as appealed from is reversed. The accounts as filed contain many items not chargeable to Daniel A. Reibold as administrator. Many items improperly included in the account relate to the period during which Reibold was acting as agent for his tenant in common and upon which the Surrogate had no jurisdiction to pass or entertain objections thereto. The accounting period for the administration of the real estate ended March 31, 1946, but continued thereafter for all other purposes. The impossibility of segregation of the items included in the account requires that the decree be reversed and the matter remitted to the Surrogate’s Court of Erie County for further proceedings in accordance with this memorandum. All concur. (Appeal from part of a decree settling the supplemental accounts of the administration of decedent.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Wheeler, JJ.